The deceased, Miss Banning, acquired much of the estate conveyed to defendant in error without an adequate consideration, as a result of the devise of a mutual will of a previously deceased sister.
The mutual provisions of the wills of the Banning sisters provided that in event the primary devisee was deceased at the death of the testator, the estate devised would go to relatives of the testators. Therefore, since the sister of Miss Banning had predeceased her, there could be no doubt as to the devisees of Miss Banning's unrevoked, and I think, effective, irrevocable will. Since Miss Banning's estate was impressed with a trust, whether she, at the time of the conveyance of her estate in trust for Oklahoma City University, was competent or incompetent, or whether she received or did not receive independent legal advice, is immaterial.
As a contracting party, she could not divest, by gift, the estate, the legal title to which was in her name, because she was bound by the rule that a trustee and therefore a debtor must be just before being generous.
This cause is not briefed upon this proposition, but the facts stated are to be gleaned from the record, and judges are presumed to know the law. The law is expressed in the case of Paull v. Earlywine, 195 Okla. 486, 159 P.2d 556, and Lewis v. Lewis, 104 Kan. 269, 178 P. 421. Moreover, by rule of this court, when petitions for rehearing were restricted in scope, it was proper practice to "show that the decision is in conflict with an express statute or controlling decision to which the attention of the court was not called either in briefor oral argument . . ." Certainly then, if a rule of law, a statute, or a decision will ultimately control the judgment of the court, the court, in the exercise of its discretion, may as well presently give the matter consideration; and if the justices are not conversant with the controlling rule of law or decision, the court might, if not to be aided by one of its own members, call upon the parties to brief the particular matter.
The majority opinion in the Earlywine Case was based on a will considered by the court as revoked because it had been lost and presumptively destroyed. In the case at bar there was not an effort at revocation and no presumption of revocation of Miss Banning's will arises, but by the conveyance of her estate there is an attempt to avoid, by gift, that which in fact was the res of a trust. The trust was impressed by the consideration and mutuality in the execution of the sisters' wills.
Mutual wills, made in consideration of reciprocal gifts or devises, partake of the nature of both a will and a contract. The execution of such wills evidences an understanding and a contract in pursuance of which the wills are made. The rule supported by the better reasoning and weight of authority is that if such a will has been made and one of the parties dies and the other accepts benefits thereunder, the survivor cannot thereafter revoke her will; and if such a will be considered revoked, nevertheless the contractual effect of the mutual wills remains. *Page 543 
If the will of Miss Banning could not be revoked, or if the revocation provided by statutes as to wills in general would not afford a means of destroying the contract evidenced by such wills, devolution of the estate vested by legal title in Miss Banning could not be defeated by a gift based on no sufficient consideration or by conveyance of any character except to innocent purchasers for value without notice of the defect, by which the estate was impressed with a trust.